               Case 1:19-cr-00374-JMF Document 96 Filed 10/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-374 (JMF)
                                                                       :
MICHAEL AVENATTI,                                                      :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       There is a proceeding in this matter scheduled for November 10, 2020. Counsel are directed to
confer and, within two business days of this Order, submit a joint letter indicating their views on (1)
whether the proceeding should be held in person or remotely; and (2) whether, if permitted Court
under the Constitution, the Federal Rules, and the CARES Act, the Defendant consents to a remote
proceeding and/or to waiving his/her appearance altogether. Counsel should also indicate whether the
Defendant would be capable of participating in a remote proceeding and, if so, by what means. (If the
Defendant is still prohibited, by virtue of the conditions of his release, from using the Internet, the
Court will likely hold the conference by telephone again.)

       After reviewing the parties’ joint letter, the Court will issue an order indicating how the
proceeding will be held; and addressing any other relevant deadlines and information. In case the
Court needs to adjust the date or time of the conference, counsel should indicate in their joint letter
dates and times during the week of the currently scheduled proceeding that they would be available for
a proceeding, whether in person or remote. Finally, in the event of a remote proceeding, counsel
should review and comply with the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: October 30, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
